                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 PO-18-05211-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           6531010
       vs.                                 Location Code: M23F

 JERRI C. THOMAS,                          ORDER

              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $125 fine and $30 processing fee for violation 6531010 (for a total of $155), and

for good cause shown,

      IT IS ORDERED that the $155 fine ($125 fine and $30 processing fee) paid

by the defendant is accepted as a full adjudication of violation 6531010.

      IT IS FURTHER ORDERED that the bench trial scheduled for March 7,

2019, is VACATED.

      DATED this 4th day of March, 2019.
